Citation Nr: 0920030	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-36 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The Veteran served on active duty for 5 years and 10 months, 
to include service from March 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January and 
September 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which denied 
entitlement to the benefits currently sought on appeal.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A current diagnosis of hearing loss is not demonstrated 
by the record.

2.  A current diagnosis of tinnitus is not demonstrated by 
the record.

3.  The preponderance of the evidence is against a finding 
that the Veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in the 
Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

3.  The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2004, February 2005 and 
April 2006, the agency of original jurisdiction (AOJ) 
provided notice to the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
in September 2004, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
for service connection for hearing loss and tinnitus, along 
with the information and evidence that VA would seek to 
provide and information and evidence that the Veteran was 
expected to provide.  In February 2005, the Veteran was 
provided notice of the same elements in reference to his 
claim for TDIU.  

The Veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in April 2006.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated the claims based on all 
the evidence in the November 2006 Statement of the Case 
(SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
Veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  The duty to 
notify is fulfilled.  

VA has assisted the Veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2008).  Service treatment records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
Veteran has been medically evaluated in conjunction with his 
claim for TDIU.  The Veteran has not been afforded a medical 
examination in conjunction with his claims for service 
connection for hearing loss and tinnitus.  However, one is 
not required in this case as there is no objective medical 
evidence of a current disability within the record.  
Furthermore, the Veteran has provided no lay evidence 
regarding any signs or symptoms of hearing loss or tinnitus.  
In the absence of credible lay or medical evidence of a 
current disability, there can be no service connection and 
there is no duty to provide a VA medical exam or medical 
opinion.  See 38 C.F.R.  3.159(c)(4) (2008).  In all, the 
duty to assist has been fulfilled. 

Service Connection

The Veteran seeks service connection for hearing loss and 
tinnitus, which he contends initially manifested in service.  
In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In the present case, the record contains no medical evidence 
of a current disability, and no credible lay evidence 
describing symptoms of hearing loss or tinnitus.  In fact, 
there are multiple periodic examinations conducted for the 
purpose of Social Security Administration (SSA) disability 
determinations, but there is no indication that the Veteran 
ever claimed or described symptoms of hearing loss or 
tinnitus during these examinations.  Without credible 
evidence of such signs or symptoms, there is no disability 
for which service connection can be granted.  38 C.F.R. 
§ 3.303, supra.  Instead, the Court has specifically 
disallowed service connection where there is no present 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of a current clinical diagnosis, 
service connection for hearing loss and tinnitus must be 
denied.

Total Disability Evaluations Based on Individual 
Unemployability

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a) (2008).  If there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or 
more, and there shall be sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  For 
the purpose of achieving the minimum percentage requirements, 
disabilities resulting from a common etiology or a single 
accident are to be considered as one disability.  Id.  In the 
present case, the Veteran has two service-connected 
disabilities, both stemming from a single in-service injury 
to the left eye.  Rating decision, January 2005.  Therefore, 
these separately rated manifestations of an eye injury are 
considered a single disability and must combine to a rating 
of 60 percent or more to meet the minimum threshold 
requirement.  

Service connection is in effect for blindness in the left eye 
with no light perception, rated as 40 percent disabling, and 
for associated exotropia, rated as 30 percent disabling.  
There are no other service-connected disabilities.  See, 
e.g., Rating decision code sheet, March 2006.  

It is important to note that disability ratings are not 
combined by simply adding the percentages together.  Instead, 
a Combined Ratings Table is used which considers the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, 
then by other less disabling conditions, if any, in the order 
of severity.  38 C.F.R. § 4.25 (2008).  In this case, the 
table shows that a 40 percent rating combined with a second 
30 percent rating results in 58, which when rounded up to the 
nearest degree divisible by 10 amounts to a combined 60 
percent rating.  Therefore, the minimum schedular 
requirements for TDIU are met.  38 C.F.R. § 4.16 (2008).  

However, there is no credible medical evaluation of record 
that shows the Veteran is unable to secure substantially 
gainful employment by reason of his service-connected left 
eye and vision disorders.  There are records from a number of 
medical examinations containing disability and employability 
determinations for SSA disability benefits within the claims 
file.  Although these examinations recognize and discuss the 
Veteran's left eye visual impairment, the examinations assess 
the Veteran's functional limitations as resulting primarily 
from his  nonservice-connected back injury that occurred in 
or around November 1988 while the Veteran was working in a 
carpet mill.  SSA examinations, August 2000, July 1997, May 
1990, May 1989.  Indeed, the fact that the Veteran was 
working in various factory settings up until November 1988, 
approximately 17 years after the onset of his left eye 
blindness in November 1971, is evidence against 
unemployability due to the left eye disability alone.  To be 
clear, the record clearly shows that the Veteran was 
gainfully employed for many years after losing vision in his 
left eye.  Id.  

The record reflects instead, that the Veteran's current lack 
of employment is, at least in part, due to his nonservice-
connected spine disability and a history of chronic alcohol 
abuse.  SSA examinations, supra.  The most recent SSA 
examination ultimately found that the Veteran remained 
capable of lifting and carrying 10 pounds, although frequent 
lifting and carrying was not advisable.  He was determined to 
be able to stand for 4 hours on an average day, and sit for 
six hours.  SSA examination, August 2000.  As such, light 
sedentary work remains feasible.  It is also notable that the 
Veteran retains full vision in the right eye, correctible to 
20/20.  VA contract examination, September 2004. 

The Board acknowledges that the record supports the Veteran's 
contention that he has not been employed as a welder, his 
former military occupational specialty, since losing vision 
in his left eye.  See, e.g., Veteran's statement, March 2005.  
However, for the purposes of a TDIU rating, the question is 
not whether the Veteran can maintain the particular 
requisites of a former position, but rather, whether the 
Veteran is capable of performing the physical and mental acts 
required by substantially gainful employment generally.  See 
VanHoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the 
mere fact that he may no longer be capable of welding does 
not render him "unemployable" under the meaning of the 
regulation.   

In all, the evidence does not show that the Veteran is unable 
to obtain or maintain employment due to his service-connected 
left eye disabilities alone.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  TDIU is not warranted.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

A total disability evaluation based on individual 
unemployability is denied.


REMAND

The Veteran seeks service connection for PTSD.  A July 1990 
Social Security mental status examination reflects a 
diagnosis for the condition, but the report does not identify 
a particular event upon which the diagnosis of PTSD is based.  
In a thorough review of the claims file, the Board also finds 
that the Veteran has not identified a particular in-service 
stressor.  

In an April 2009 informal hearing presentation, however, the 
Veteran's representative argues that because the Veteran 
experienced a self-inflicted gunshot wound and an in-service 
assault during which he was blinded in the left eye, and 
since these events "could be considered traumatic," they 
should effectively be construed as the events upon which the 
diagnosis of PTSD is based.  The Board acknowledges this 
assertion, but finds that clarification on this matter is 
required prior to adjudication of the claim.  38 C.F.R. 
§ 19.9 (2008).  

Furthermore, although the Veteran was provided initial 
notification of the information and evidence necessary to 
substantiate his claim for PTSD in September 2004, the 
Veteran should be given additional opportunity to submit a 
detailed stressor statement.  As such, the Board requests 
that the Veteran be sent a new notification letter that 
explains the information and evidence necessary to 
substantiate a claim for service connection for posttraumatic 
stress disorder, to include the alternate sources of evidence 
that may be used in claims based upon an in-service personal 
assault.  See 38 C.F.R. § 3.304(f)(3) (2008); Gallegos v. 
Peake, 22 Vet. App. 329 (2008).  A PTSD questionnaire form 
should be included with the notice letter, with an 
explanation that one or more specific stressful events must 
be identified as the basis of the Veteran's claim.  Detailed 
information such as the dates, location, and descriptions of 
any claimed stressful events should be requested.  

The Veteran should also be afforded a VA Compensation and 
Pension examination to determine the nature and etiology of 
any diagnosed psychiatric disorder.  See Clemons v. Shinseki, 
No. 07-0558, 2009 WL 899773 (Vet.App. Feb. 17, 2009) (per 
curiam) (finding that where a Veteran's claim "identifies 
PTSD without more, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed" by the 
evidence of record); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006) (finding that an examination and attendant 
medical opinion may be indicated when existing medical 
evidence suggests a relationship to service but is too 
equivocal or lacking in specificity to support a decision on 
the merits).  

In addition, the Board notes that VA medical treatment 
records are not associated with the claims file, nor is there 
any explicit indication that the Veteran receives such 
treatment.  Nonetheless, to prevent further delay and ensure 
that there is a complete record upon which to decide the 
Veteran's claim, the Board requests that an electronic search 
be conducted to determine if the Veteran has received medical 
treatment from VA facilities within the duration of the 
current appeal.  If so, all such records must be associated 
with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any outstanding VA clinical 
treatment records for this Veteran from 
August 2004 forward.  Efforts to identify 
and obtain any outstanding VA records 
should be documented in the claims 
folder.

2.  Pursuant to the holding in Gallegos 
discussed above, provide the Veteran 
with notice of the information and 
evidence necessary to substantiate a 
claim for PTSD, to include alternate 
sources that may be used to corroborate 
a claim for PTSD based upon personal 
assault. 

3.  Provide the Veteran with a detailed 
PTSD questionnaire and instructions for 
completing the form.  

4.  After the Veteran has been given an 
appropriate amount of time to submit the 
PTSD questionnaire, attempt to verify any 
stressors not already verified.  All 
responses, negative or positive, must be 
included in the claims file.

5.  AFTER the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
psychiatric disorder.  The Veteran's 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  All necessary studies and 
tests must be conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed 
psychiatric disabilities, specifically 
identifying any personality disorder or 
psychosis therein;
(b)  Expressly include or exclude a 
diagnosis of PTSD;
(c)  If a diagnosis of PTSD is 
established, specify 
		(1) The symptomatology upon which 
the diagnosis is based, 
		(2) The sufficiency of a verified 
in-service stressor to support a 
diagnosis of PTSD, and 
		(3) Whether it is at least as 
likely as not that there is a causal 
nexus between the Veteran's current 
symptomatology and the specific 
verified in-service stressor(s).  
(d)  For any psychiatric disability other 
than PTSD identified in (a):
		(1) To the best of the examiner's 
ability, identify an approximate date of 
onset;
		(2) If any psychoses are diagnosed, 
please identify what, if any, 
manifestations of that disorder occurred 
within one year after the Veteran's 
discharge from military service;
		(3) Opine whether any such 
disability was incurred in or aggravated 
by active military service.

6.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last Statement 
of the Case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).







	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


